Citation Nr: 1825214	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  13-19 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 70 percent for post traumatic stress disorder (PTSD) to include sleep disorder, anxiety, and depression.


REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Brozyna, Associate Counsel






INTRODUCTION

The Veteran had active service from October 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board notes that though the Veteran's representative submitted an Informal Hearing Presentation in April 2018, the Veteran clearly withdrew the issue on appeal in a June 2016 statement.


FINDING OF FACT

In June 2016, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to discontinue his appeal for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C. § 7105 (2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204; see Anderson v. Brown, 9 Vet. App. 542, 547 (1996).  The Board notes that "withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with full understanding of the consequences of such action on the part of the claimant."  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) (citing Hanson v. Brown, 9 Vet. App. 29, 32 (1996)).  In addition, the Board notes that a withdrawal is effective upon receipt of the request.  38 C.F.R. § 20.204 (b)(3).

Here, in June 2016, the Veteran submitted a signed statement indicating that he wished to discontinue his appeal for PTSD.  The Board finds the Veteran's statement to be clear and unambiguous. 

As such, the Veteran has withdrawn his appeal, and there remain no allegations of error of fact or law for appellate consideration.


ORDER

The appeal is dismissed.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


